                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN


MITCHEL J. KILLINGER,

                        Plaintiff,

                v.                                              Case No. 21-cv-0434-bhl

BROWN COUNTY MUNICIPAL CORPORATION,
LT. BRISBANE,

                        Defendants.


                                       SCREENING ORDER


        Plaintiff Mitchel Killinger, who is currently incarcerated at the Brown County Detention

Center and representing himself, filed a complaint under 42 U.S.C. §1983, alleging that his civil

rights were violated. On April 22, 2021, the Court dismissed Killinger’s complaint and gave him

the opportunity to file an amended complaint, which he did on May 6, 2021. Dkt. No. 8. The

Court will screen the amended complaint as required by 28 U.S.C. §1915A.

                            SCREENING OF THE AMENDED COMPLAINT

        The Court has a duty to review any complaint in which a prisoner seeks redress from a

governmental entity or officer or employee of a governmental entity, and dismiss any complaint

or portion thereof if the prisoner has raised any claims that are legally “frivolous or malicious,”

that fail to state a claim upon which relief may be granted, or that seek monetary relief from a

defendant who is immune from such relief. 28 U.S.C. §1915A(b). In screening a complaint, the

Court must determine whether the complaint complies with the Federal Rules of Civil Procedure

and states at least plausible claims for which relief may be granted. To state a cognizable claim

under the federal notice pleading system, a plaintiff is required to provide a “short and plain statement
of the claim showing that [he] is entitled to relief.” Fed. R. Civ. P. 8(a)(2). It must be at least sufficient

to provide notice to each defendant of what he or she is accused of doing, as well as when and where

the alleged actions or inactions occurred, and the nature and extent of any damage or injury the actions

or inactions caused.

        “The pleading standard Rule 8 announces does not require ‘detailed factual allegations,’

but it demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007)). “The tenet that a court must accept as true all of the allegations contained in a

complaint is inapplicable to legal conclusions. Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.” Id. A complaint must contain

sufficient factual matter, accepted as true, to “state a claim to relief that is plausible on its face.”

Twombly, 550 U.S. at 570. “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. at 556. “[T]he complaint’s allegations must be enough to raise a right to relief above

the speculative level.” Id. at 555 (internal quotations omitted).

                            ALLEGATIONS OF THE AMENDED COMPLAINT

        Killinger asserts that, while he was a pretrial detainee at the Brown County Jail, Defendant

Lieutenant Brisbane issued orders that Killinger believes violated his constitutional rights. First,

on August 18, 2020, Brisbane allegedly “indefinitely suspended [Killinger’s] phone privileges”

after a local district attorney informed Brisbane that Killinger had contacted a victim through a

third party. Killinger asserts that he was not given a due process hearing prior to the suspension

of his phone privileges. Dkt. No. 8 at 2.

        Second, also on August 18, 2020, Brisbane allegedly ordered Killinger to have no contact

with his wife and mother. According to Killinger, Brisbane’s order violated his substantive due

                                                      2
process rights because Brisbane improperly based his decision on inapplicable bond conditions

and a dismissed case. Finally, Brisbane allegedly denied Killinger’s request for a vegan religious

diet because Killinger failed a Buddhist test given to him by the jail chaplain. Killinger asserts

that as a result of the denial he lost seventy pounds. Dkt. No. 8 at 2-3.

       Killinger asserts that he notified the Brown County Board of Supervisors of Brisbane’s

orders, but they allowed the orders to continue. Dkt. No. 8 at 2.

                                             ANALYSIS

       Killinger fails to state a claim based on allegations that he was denied a due process hearing

before his phone privileges were suspended. To prevail on a procedural due process claim, a

plaintiff must show that he was deprived of a constitutionally protected interest in life, liberty, or

property without due process of law. But not every action that carries a negative consequence

translates into a protectible liberty interest. Moody v. Daggett, 429 U.S. 78, 86-88 (1976). Because

imprisonment necessarily involves the “withdrawal or limitation of many privileges and rights,”

prisons have the discretion to impose discipline “in response to a wide range of misconduct”

without infringing upon a prisoner’s liberty or property interests.” Sandin v. Connor, 515 U.S.

472, 485 (1995).

       “The Constitution does not recognize an inmate’s liberty interest in telephone privileges,”

particularly when an inmate has other avenues of maintaining contact, such as mail or visitations.

Ford v. Mueller, No. 17-cv-484, 2017 WL 2687809, at *4 (S.D. Ill. June 22, 2017); see West v.

Kussmaul, No. 06-C-68, 2006 WL 1518989, at *4 (E.D. Wis May 31, 2006) (concluding that “loss

of phone privileges implicates no liberty interest”). Killinger fails to state a claim because the

deprivation of phone privileges does not impose an “atypical and significant hardship…in relation




                                                  3
to the ordinary incidents of prison life” and therefore does not implicate a liberty interest. Sandin,

515 U.S. at 484.

       Killinger does adequately allege a potential First Amendment claim, however, based on

allegations that Brisbane ordered that he have no contact with this mother and wife even after

Killinger informed him that the bases for his orders did not apply. “[T]he Constitution protects

‘certain kinds of highly personal relationships.” Overton v. Bazzetta, 539 U.S. 126, 131 (2003)

(citations omitted). And, while “freedom of association is among the rights least compatible with

incarceration,” the right to intimate association is not “altogether terminated by incarceration” nor

is it “irrelevant to claims made by prisoners.” Id. The Court will not allow Killinger to also

proceed on a substantive due process claim based on these allegations. The Seventh Circuit has

instructed that constitutional claims must be addressed under the most applicable provision

because a claim “gains nothing by attracting additional constitutional labels.” Conyers v. Abitz,

416 F.3d 580, 586 (7th Cir. 2005) (citing Graham v. Connor, 490 U.S. 386, 395 (1989)).

       Killinger also states a claim based on his assertion that Brisbane unjustifiably placed a

substantial burden on his religious practices when he denied his request for a vegan diet consistent

with his religious beliefs. “A substantial burden ‘puts substantial pressure on an adherent to

modify his behavior and to violate his beliefs.’” Thompson v. Holm, 809 F.3d 376, 380 (7th Cir.

2016) (quoting Thomas v. Review Bd., 450 U.S. 707, 717-18 (1981)). And “[a] burden is

unjustified if it is not reasonably related to a legitimate penological interest.” Id. (citations

omitted). The Seventh Circuit has “repeatedly held that forcing an inmate to choose between daily

nutrition and religious practice is a substantial burden.” Id. (collecting cases).

       Finally, Killinger may not sue Brown County based on allegations that the Board of

Supervisors failed to intervene after he notified the Board of Brisbane’s orders. Killinger asserts



                                                  4
that the Board “had the authority to correct [the orders],” but as the Court has already noted, “[t]he

tenet that a court must accept as true all of the allegations contained in a complaint is inapplicable

to legal conclusions.” Ashcroft, 556 U.S. at 678. The Seventh Circuit has explained that “[p]ublic

officials do not have a free-floating obligation to put things to rights . . . [b]ureaucracies divide

tasks [and] no prisoner is entitled to insist that one employee do another’s job. The division of

labor is important not only to bureaucratic organization but also to efficient performance of tasks;

people who stay within their roles can get more work done, more effectively, and cannot be hit

with damages under § 1983 for not being ombudsmen.” Burks v. Raemisch, 555 F.3d 592, 595

(7th Cir. 2009). Simply put, not every “public employee who knows (or should know) about a

wrong must do something to fix it.” Id. at 596. Because the Board is not responsible for the orders

about which Killinger complains, they cannot be held liable under §1983.

           IT IS THEREFORE ORDERED that Brown County Municipal Corporation is

DISMISSED.

           IT IS FURTHER ORDERED that the United States Marshal shall serve a copy of the

amended complaint and this order upon Lt. Brisbane pursuant to Federal Rule of Civil Procedure

4. Killinger is advised that Congress requires the U.S. Marshals Service to charge for making or

attempting such service. 28 U.S.C. §1921(a). The current fee for waiver-of-service packages is

$8.00 per item mailed. The full fee schedule is provided at 28 C.F.R. §§0.114(a)(2)–(3). Although

Congress requires the Court to order service by the U.S. Marshals Service precisely because in

forma pauperis plaintiffs are indigent, it has not made any provision for these fees to be waived

either by the Court or by the U.S. Marshals Service. The Court is not involved in the collection of

the fee.




                                                  5
       IT IS FURTHER ORDERED that Brisbane shall file a responsive pleading to the

amended complaint.

       IT IS FURTHER ORDERED that the parties may not begin discovery until after the

Court enters a scheduling order setting deadlines for discovery and dispositive motions.

               Dated at Milwaukee, Wisconsin this 13th day of May, 2021.

                                                    s/ Brett H. Ludwig
                                                    BRETT H. LUDWIG
                                                    United States District Judge




                                                6
